Exhibit 10.2

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

This Third Amendment to Second Amended and Restated Revolving Credit Note (as
the same may from time to time be amended, restated, modified or otherwise
supplemented, this “Third Amendment”) is dated this 28th day of July, 2011 from
Green Plains Grain Company LLC, a Delaware limited liability company (“IA
Borrower”), and Green Plains Grain Company TN, LLC, a Delaware limited liability
company (“TN Borrower”, together with IA Borrower and their successors and
assigns, each a “Borrower” and collectively, the “Borrowers”), to and in favor
of First National Bank of Omaha, a national banking association (together with
its successors and assigns, the “Lender”). Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Credit Agreement
(defined below).

RECITALS

WHEREAS, Borrowers executed and delivered to Lender a Second Amended and
Restated Revolving Credit Note dated April 19, 2010, First Amendment to Second
Amended and Restated Revolving Credit Note dated November 18, 2010 and Second
Amendment to Second Amended and Restated Revolving Credit Note dated May 31,
2011 (as the same may from time to time be amended, restated, modified or
otherwise supplemented, collectively the “Original Revolving Credit Note”);

WHEREAS, the Original Revolving Credit Note was given in connection with, and
governed by, the Second Amended and Restated Credit Agreement dated April 19,
2010, First Amendment to Second Amended and Restated Credit Agreement dated
June 18, 2010, Second Amendment to Second Amended and Restated Credit Agreement
dated November 18, 2010, Third Amendment to Second Amended and Restated Credit
Agreement dated February 28, 2011, Fourth Amendment to Second Amended and
Restated Credit Agreement dated May 31, 2011 and Fifth Amendment to Second
Amended and Restated Credit Agreement dated July 28, 2011, in each case, by and
among Borrowers and Lender (as the same may from time to time be amended,
restated, modified or otherwise supplemented, collectively the “Credit
Agreement”);

WHEREAS, Borrowers and Lender desire to amend and modify certain terms and
conditions of the Original Revolving Credit Note.

NOW, THEREFORE, for and in consideration of the Recitals set forth above, which
are incorporated herein by this reference, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Each reference in the Original Revolving Credit Note to the principal amount
of the Original Revolving Credit Note being “one hundred seven million dollars”
or “$107,000,000,” respectively, is hereby amended to state “one hundred million
dollars” or “$100,000,000,” respectively.

2. The Original Revolving Credit Note is hereby amended by deleting the third
(3rd) paragraph in its entirety and substituting the following paragraph in its
place:

The Revolving Credit Loans which are evidenced by this Revolving Credit Note
consist of (a) a forty-five million dollar ($45,000,000) Base Facility, (b) a
twenty million dollar ($20,000,000) Seasonal Facility and (iii) a thirty-five
million dollar ($35,000,000) Bulge Facility. Subject to the other terms and
conditions of the Credit Agreement, the periods during which the Base Facility,
Seasonal Facility and Bulge Facility are available shall be determined in
accordance with the Revolving Credit Commitment and Section 2.1(a) of the Credit
Agreement.



--------------------------------------------------------------------------------

3. The Original Revolving Credit Note is hereby amended by deleting the fourth
(4th) paragraph in its entirety and substituting the following paragraph in its
place:

Borrowers agree to pay to Lender the Revolving Credit Loans which are evidenced
by this Revolving Credit Note on or before the earlier of (i) November 1, 2011,
(ii) termination of the Revolving Credit Facility and (iii) termination of the
Credit Agreement. Borrowers may prepay all or any part of the unpaid principal
hereunder without premium or penalty at any time and reborrow, on a revolving
basis, the principal amount available on this Revolving Credit Note, subject to
the terms and conditions of the Credit Agreement. Notwithstanding the
immediately preceding sentence, the Revolving Credit Loans outstanding under
this Revolving Credit Note at any one time shall not exceed the Borrowing Base.

4. Except as specifically amended herein, the Original Revolving Credit Note
shall remain in full force and effect as originally executed.

5. This Third Amendment shall be binding on the successors and assigns of the
parties hereto.

6. This Third Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the day
and year first set forth above.

 

BORROWERS:   Green Plains Grain Company LLC   By:  

    /s/ Todd Becker

    Name: Todd Becker     Title:   President and Chief Executive Officer   Green
Plains Grain Company TN LLC   By:  

    /s/ Todd Becker

    Name: Todd Becker     Title:   President and Chief Executive Officer  
Lender:   First National Bank of Omaha   By:  

    /s/ Kenneth Feaster

    Name: Kenneth Feaster     Title:   Vice President  

 

3